    Case 2:20-cv-00765-SPC Document 20 Filed 03/08/21 Page 1 of 12 PageID 675




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

IN RE: PAUL CHARLES
LAUBENSTEIN and LISA MARY
LAUBENSTEIN


CREDITOR, PILGRIM SKATING
ARENA, INC.,

Appellant-Creditor,

v.                                                Case No: 2:20-cv-765-SPC
                                              Bankruptcy Case No. 9:20-bk-3697-FMD
PAUL CHARLES
LAUBENSTEIN and LISA
MARY LAUBENSTEIN,

              Appellee-Debtors.
                                          /

                              OPINION AND ORDER1

        Appellant-Creditor Pilgrim Skating Arena, Inc. (“Pilgrim”) appeals the

bankruptcy court’s2 order denying its motion for relief from stay to allow for

continuation of arbitration proceedings. (Doc. 1). Appellee-Debtors Paul C.

Laubenstein and Lisa M. Laubenstein’s oppose. For the following reasons, the

Court overrules Pilgrim’s appeal and affirms the bankruptcy court’s order.


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
2 The Honorable Caryl E. Delano, Chief United States Bankruptcy Judge of the United States

Bankruptcy Court for the Middle District of Florida.
 Case 2:20-cv-00765-SPC Document 20 Filed 03/08/21 Page 2 of 12 PageID 676




         “Under the Bankruptcy Code, filing a petition for bankruptcy

automatically ‘operates as a stay’ of creditors’ debt-collection efforts outside the

umbrella of the bankruptcy case.” Ritzen Grp., Inc. v. Jackson Masonry, LLC,

140 S. Ct. 582, 586 (2020) (citing 11 U.S.C. § 362(a)(1)). The bankruptcy court

may grant relief from the automatic stay. 11 U.S.C. § 362(d). The bankruptcy

court’s adjudication of a motion for relief from the automatic stay provision is

appealable. Ritizen Grp, Inc., 140 S. Ct. at 586; 28 U.S.C. § 158(a). When a

matter is appealed from bankruptcy court, the district court functions as an

appellate court. Williams v. EMC Mortg. Corp. (In re Williams), 216 F.3d 1295,

1296 (11th Cir. 2000) (per curiam). “Factual findings by the bankruptcy court

are reviewed under the limited and deferential clearly erroneous standard.”

Club Assocs. v. Consol. Capital Realty Inv’rs. (In re Club Assocs.), 951 F.2d

1223, 1228 (11th Cir. 1992). Legal conclusions are reviewed de novo. Id.

         Paul and Lisa Laubenstein own New England Senior Hockey League,

Inc., a corporation that manages adult hockey leagues in Massachusetts. (Doc.

15-1 at 172 [App. 168]). Pilgrim owns three ice rinks and office space in

Massachusetts, renting them to third parties. (Id.) In June 2010, Pilgrim

entered into a ten-year License Agreement with “Paul Laubenstein d/b/a New

England Senior Hockey League” for rental of Pilgrim’s ice rinks and office

space. (Id. at 244-49 [App. 240-45]). The agreement was amended the month

after.    (Id. at 250-56 [App. 246-52]).       The agreement was signed by Paul




                                           2
 Case 2:20-cv-00765-SPC Document 20 Filed 03/08/21 Page 3 of 12 PageID 677




Laubenstein as the “duly authorized officer or agent” of “Paul Laubenstein

d/b/a New England Senior Hockey League.” (Id. at 172, 249, 256 [App. 168,

245, 252]). The agreement provided for quarterly rental payments to Pilgrim

for ice time and monthly rental payments for office space. (Id. at 172 [App.

168]). The agreement also contains a noncompete agreement prohibiting the

licensee—Paul Laubenstein d/b/a New England Senior Hockey League—from

renting ice rinks within a 20-mile radius of Pilgrim’s rinks. (Id.) Finally, the

agreement required “any action for damages” to be submitted to arbitration.

(Id. at 172-73 [App. 168-69]).

      New England Senior Hockey League, Inc. was incorporated in

Massachusetts in June 2012, with the Laubensteins serving as its only officers

and directors. (Id. at 272-76 [App. 268-72]). The License Agreement was never

updated to replace “Paul Laubenstein d/b/a New England Senior Hockey

League” with New England Senior Hockey League, Inc.

      Pilgrim terminated the License Agreement effective September 1, 2019

based on Paul Laubenstein’s alleged failure to pay rent and violation of the

noncompete provision. (Id. at 173 [App. 169]). That same month, Pilgrim

submitted a Demand for Arbitration, naming as respondents New England

Senior Hockey League, Inc. and Paul Laubenstein. (Id.; Id. at 277-78 [App.

273-74]).




                                       3
 Case 2:20-cv-00765-SPC Document 20 Filed 03/08/21 Page 4 of 12 PageID 678




      The Laubensteins filed their bankruptcy petition on May 12, 2020.

Thereafter, the arbitrator entered a temporary restraining order and

permanent injunction against New England Senior Hockey League, Inc.,

enforcing the noncompete provision of the License Agreement. (Id. at 173-74

[App. 169-70]).

      Pilgrim moved in bankruptcy court for relief from the automatic stay to

continue arbitration. (Id. at 29-55 [App. 25-51]). The parties extensively

briefed the matter.    (Id. at 56-122, 139-48 [App. 52-118, 135-44]).       The

bankruptcy court denied the motion. (Id. at 171 [App. 167]). The bankruptcy

court found that the arbitration agreement is limited to actions for damages

and that Lisa Laubenstein is not a signatory or party to the License Agreement

and never agreed to arbitrate any dispute with Pilgrim. (Id. at 175 [App. 171]).

Only after the Laubensteins sought bankruptcy protection did Pilgrim seek to

recast its breach of contract arbitration claims to include claims for fraud and

breach of fiduciary duty, claims that must be brought in the bankruptcy case

as an adversary proceeding.     (Id. at 176 [App. 172]). Such an adversary

proceeding, the bankruptcy court held, are core proceedings. (Id.) Likewise,

the Laubensteins’ objection to Pilgrim’s proof of claim and Pilgrim’s objection

to the Laubensteins’ claimed homestead exemption are core proceedings. (Id.)

Thus, the bankruptcy court found that “enforcement of the arbitration

agreement with respect to the claims that Pilgrim has asserted and intends to




                                       4
 Case 2:20-cv-00765-SPC Document 20 Filed 03/08/21 Page 5 of 12 PageID 679




assert in the arbitration proceeding inherently conflicts with the underlying

purpose of the Bankruptcy Code” and principles of judicial economy requires

the parties’ disputes be resolved in bankruptcy court. (Id.)

      When a party seeks to compel arbitration, courts engage in a two-step

inquiry. Klay v. All Defendants, 389 F.3d 1191, 1200 (11th Cir. 2004). First,

the court determines whether the parties agreed to arbitrate their dispute. Id.

(citing Mitsubishi Motors Corp. v. Soler Chrysler–Plymouth, Inc., 473 U.S. 614,

626 (1985)). The second step considers whether “legal constraints external to

the parties’ agreement foreclosed arbitration of those claims.” Mitsubishi

Motors Corp., 473 U.S. at 628. “Bankruptcy may be one of the legal constraints

foreclosing arbitration, but only if the matter under consideration is within the

bankruptcy court’s ‘core’ jurisdiction, and if enforcement of the arbitration

agreement inherently conflicts with the underlying purpose of the Bankruptcy

Code.” In re Bateman, 585 B.R. 618, 624 (Bankr. M.D. Fla. 2018) (citing The

Whiting–Turner Contracting Co. v. Elec. Mach. Enter., Inc. (In re Elec. Mach.

Enter., Inc.), 479 F.3d 791, 796 (11th Cir. 2007)).

      Pilgrim asserts the bankruptcy court erred by finding that Lisa

Laubenstein is not bound by the arbitration agreement. Pilgrim argues the

New England Senior Hockey League operated as a partnership before

incorporating as New England Senior Hockey League, Inc. in 2012 and the

partnership comprised of Paul and Lisa Laubenstein. Neither contention is




                                        5
 Case 2:20-cv-00765-SPC Document 20 Filed 03/08/21 Page 6 of 12 PageID 680




borne out in the record. Both the original and amended License Agreement

are between Licensor Pilgrim and Licensee “Paul Laubenstein d/b/a New

England Senior Hockey League.” (Doc. 15-1 at 244, 250 [App. 240, 246]). This

language is clear and unambiguous in equating Paul Laubenstein in a one-to-

one ratio with New England Senior Hockey League. The signature block on

the agreements buttresses this conclusion. Pilgrim, an entity with multiple

persons able to act as officers or agents, signed the agreements through its

president, whose position was specifically listed. (Id. at 249, 256 [App. 245,

252]).    But no such position designation accompanies Paul Laubenstein’s

signature.     His name stands alone under the party information of “Paul

Laubenstein d/b/a New England Senior Hockey League.” (Id.) Nothing in the

contract denotes New England Senior Hockey League is anything but the alter

ego of Paul Laubenstein.

         Sinking Pilgrim’s argument altogether are its actions after terminating

the License Agreement. Pilgrim sought arbitration against Paul Laubenstein

and New England Senior Hockey League, Inc. The arbitration was pending

against Paul Laubenstein and New England Senior Hockey League, Inc. for

eight months before the Laubensteins filed for bankruptcy. And it appears

Lisa Laubenstein’s non-inclusion in the arbitration did not affect the

proceedings because the arbitrator, whom Pilgrim relies on to assert the

interchangeability of New England Senior Hockey League and New England




                                         6
 Case 2:20-cv-00765-SPC Document 20 Filed 03/08/21 Page 7 of 12 PageID 681




Senior Hockey League, Inc., discussed pre- and post-incorporation New

England Senior Hockey League as being run and created by Paul Laubenstein,

not Paul and Lisa Laubenstein. (Id. at 284-85 [App. 280-81]). Only following

the filing of bankruptcy did Pilgrim seek to expand its arbitration to assert, for

the first time, claims against Paul and Lisa Laubenstein and New England

Senior Hockey League, Inc. for fraudulent transfers, breach of fiduciary duty,

and misrepresentation. (See id. at 36 [App. 32]).

      Pilgrim next argues that it can enforce the arbitration agreement

against Lisa Laubenstein as a non-signatory on the grounds of collateral

estoppel. “[A]rbitration is a matter of contract and a party cannot be required

to submit to arbitration any dispute which he has not agreed so to submit.”

United Steelworkers of Am. v. Warrior & Gulf Navigation Co., 363 U.S. 574,

582 (1960). Courts have recognized “a number of theories under which non-

signatories may be bound to the arbitration agreements of others.” Emp’rs Ins.

of Wausau v. Bright Metal Specialties, Inc., 251 F.3d 1316, 1322 (11th Cir.

2001) (citing Thomson–CSF, S.A. v. Am. Arbitration Ass’n, 64 F.3d 773 (2d Cir.

1995)). These theories arise out of common law principles of contract and

agency law and include: 1) incorporation by reference; 2) assumption; 3)

agency; 4) veil-piercing/alter ego; and 5) estoppel. Id. (citing Thomson–CSF,

S.A., 64 F.3d at 776). But these theories do not apply with the same weight

when a signatory seeks to bind a non-signatory. See Bridas S.A.P.I.C. v. Gov’t




                                        7
 Case 2:20-cv-00765-SPC Document 20 Filed 03/08/21 Page 8 of 12 PageID 682




of Turkmenistan, 345 F.3d 347, 363 (5th Cir. 2003) (“Bridas has not brought to

our attention a case where a third-party beneficiary has been bound to

arbitrate a dispute, arising under an agreement to which it is not a party, that

the third-party itself did not initiate in court. We decline to do so for the first

time today.”).

      State principles of contract law apply when analyzing the doctrine of

equitable estoppel in this context.     Kroma Makeup EU, LLC v. Boldface

Licensing + Branding, Inc., 845 F.3d 1351, 1355 n.1 (11th Cir. 2017) (citing

Arthur Andersen LLP v. Carlisle, 556 U.S. 624, 630-31 (2009)). The contract

here requires application of Massachusetts law. “The primary form of estoppel

(‘direct benefits estoppel’) allows a signatory to compel to arbitration a

nonsignatory party receiving a direct benefit from an arbitration agreement.”

Walker v. Collyer, 9 N.E.3d 854, 861 (Mass. App. Ct. 2014). “Conversely, an

alternative path to estoppel allows a nonsignatory to compel a signatory to

arbitrate when (a) the nonsignatory has a close relationship with a signatory

and (b) the underlying issues for arbitration are intertwined with an

agreement the estopped party has actually signed.” Id.

      The second form of estoppel does not apply; Lisa Laubenstein is not

seeking to compel Pilgrim to arbitrate any dispute.         Pilgrim asserts Lisa

Laubenstein accepted and received benefits from the License Agreement for

nine years—from signing in 2010 to termination in 2019—and thus is subject




                                        8
 Case 2:20-cv-00765-SPC Document 20 Filed 03/08/21 Page 9 of 12 PageID 683




to direct benefits estoppel. The Court disagrees. Direct benefits must “flow

directly from the agreement.” Id. (citing MAG Portfolio Consult, GMBH v.

Merlin Biomed Grp. LLC, 268 F.3d 58, 61 (2d Cir. 2001)). The benefits here

flowed to New England Senior Hockey League, Inc. then to Lisa Laubenstein

because of her ownership interests and employment in the incorporated entity.

While Pilgrim has apparently used this theory to compel non-signatory New

England Senior Hockey League, Inc. into arbitration, it cannot compel non-

signatory Lisa Laubenstein into arbitration in her individual capacity.

      Lisa Laubenstein did not agree to arbitrate this dispute with Pilgrim.

Nor can Pilgrim compel non-signatory Lisa Laubenstein into arbitration under

a theory of estoppel. This ends the two-step inquiry as to her. Klay, 389 F.3d

at 1200 (citing Mitsubishi Motors Corp., 473 U.S. at 626). The bankruptcy

court did not err in denying Pilgrim’s motion to lift the stay and compel

arbitration as to Debtor Lisa Laubenstein.

      Pilgrim argues its claims in the amended demand for arbitration—

breach of contract, specific enforcement of a noncompete clause, and claim for

damages—are non-core claims, thus the Bankruptcy Code does not foreclose

arbitration.   The Bankruptcy Code provides a non-exclusive list of core

proceedings. 28 U.S.C. § 157(b)(2). A core proceeding involves a right created

by federal bankruptcy law or one that would arise only in bankruptcy. The

Whiting–Turner Contracting Co., 479 F.3d at 797 (citing Cont’l Nat’l Bank v.




                                      9
 Case 2:20-cv-00765-SPC Document 20 Filed 03/08/21 Page 10 of 12 PageID 684




Sanchez (In re Toledo), 170 F.3d 1340, 1348 (11th Cir. 1999)). A proceeding is

not core if it does not invoke a substantive right created by federal bankruptcy

law and is one that could exist outside bankruptcy. Id.

      Two of Pilgrim’s three existing arbitration claims are claims for money

against the estate of the debtors, constituting core proceedings. 28 U.S.C. §

157(b)(2)(B).   And the claims Pilgrim seeks to add to the arbitration

proceeding—fraudulent      transfer,   breach    of    fiduciary   duty,    and

misrepresentation—are likewise core proceedings or intertwined with core

proceedings. Id. § 157(b)(2)(B), (H), (I), and (O). Given that the balance of

claims Pilgrim has asserted or seeks to assert in the arbitration are core

proceedings, the bankruptcy court properly concluded that enforcement of the

arbitration agreement would conflict with the purpose of the Bankruptcy Code.

In re Bateman, 585 B.R. at 624. (citing The Whiting–Turner Contracting Co.,

479 F.3d at 796).

      Pilgrim, relying on the definition of core and non-core proceeding in

Whiting–Turner, seems to argue that just because a claim sounds in state law

it cannot be considered core. Pilgrim’s argument misses the mark. While

Whiting–Turner explained the distinction between core and non-core

proceedings, it did so in the context of the non-exhaustive list of core

proceedings. 479 F.3d at 797. There, the disputed assets were held by a third-

party (Whiting–Turner) who owed money to the debtor (EME). Id. at 797-98.




                                       10
 Case 2:20-cv-00765-SPC Document 20 Filed 03/08/21 Page 11 of 12 PageID 685




Thus, far from being a claim against the bankruptcy estate, it was the

bankruptcy debtor pursuing a claim. Such a claim fell outside the list of core

proceedings in § 157(b)(2) and was found to be non-core. The inverse is the

case here: Pilgrim seeks monies from the bankruptcy estate in some manner.

These claims are core proceedings.

      In sum, the bankruptcy court properly concluded that Lisa Laubenstein

is a non-signatory to the arbitration agreement and cannot be compelled to

arbitration. The bankruptcy court also properly concluded the claims Pilgrim

has asserted and seeks to assert in arbitration against the Laubensteins are

core proceedings or interrelated with core proceedings. Given how these claims

are intertwined with the bankruptcy action, the interests of judicial economy

and efficiency are best served through consideration thereof by the bankruptcy

court, particularly where Pilgrim appears poised to make various fraud claims

that would dramatically alter the dischargeability of the Laubensteins’ debts.

The bankruptcy court properly denied Pilgrim’s motion for relief from the

automatic stay to compel arbitration.

      Accordingly, it is now ORDERED that Pilgrim Skating Arena, Inc’s

appeal is OVERRULED and the September 9, 2020 Order of the bankruptcy

court is AFFIRMED.




                                        11
 Case 2:20-cv-00765-SPC Document 20 Filed 03/08/21 Page 12 of 12 PageID 686




     DONE and ORDERED in Fort Myers, Florida on March 5, 2021.




Copies: All Parties of Record




                                     12
